                    Case 1:15-cr-03545-JCH Document 48 Filed 04/29/20 Page 1 of 1

AO 83 (Rev. 06/09) Summons in a Crintinal Case




           UNITED STATES OF AMERICA
                               V.
                                           UNITED STATIS DISTIIICT COURT
                                                 District of Nerv Mexico

                                                                                                              ffi
                                                                                                             20ApRZg pH t:33
                                                                 case No. r08.r r:                rscR0354flt]8ppfihf,ffifr0{.,8
                                                                                                                                       l_r
                     Andrew Zamora
                           DeJ'enclant

                                                   SUMMONS IN A CRTMINAL CASE

         YOU ARE SUMMONBD tr: appear befbre the United States district court at the tinren da1e, and place set forth
belorv to answer to one or more olt'enses or violations based on the tbllorving document flled rvith the court:

I lndicrment tr Superseding Indictnrent n lnlornration I                              lnfonnation fl Conrplaint
                                                                                        Superseding
tr Probation   Violation   Petition B Supervisetl Release   Violation Petition f Violation Notice I Order of Court

Place: United States District Court                                     Courtroont             No.:   Rio Grande
       333 Lomas Blvd. NE,
       Albuquerque. NM 87102                                            Date and Time:
                     Mauistrate Jud                                                                  May 20,,?0,?0.at 9:30 a.m.


This off'ense is briefly described as follorvs:




                                                                  Ivl   I
                                                                            "l'C
                                                                                   Fl   EL   L n. er-f UnS,' CL f; n t(' O't' COU nr




I declare under penaltl.'of perjury that I have:

pfxecutea      and retumed this sutnmons

,^,",    lllq lpaap                                                                                          s srgrlalure

                                                                                             u lvr.+N        'Nsu ffg,fifl
                                                                                                   I'rinted namc aud title
